Citation Nr: 0521960	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 30, 2002, 
for the grant of service connection for a scar of the right 
inguinal area, based on clear and unmistakable error in a 
January 1972 rating decision.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
August 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
that granted service connection for a scar of the right 
inguinal area and established an effective date of July 30, 
2002.  

The veteran testified before Decision Review Officers at the 
RO in April 2003 and May 2004.  Transcripts of the veteran's 
hearings have been associated with the claims folder.

The Board also notes that the veteran was scheduled for a 
hearing before a Veterans Law Judge in June 2005.  The 
veteran failed to report for that hearing, and did not 
thereafter request that the hearing be rescheduled.


FINDINGS OF FACT

1.  The veteran did not appeal the RO's January 1972 rating 
decision that denied service connection for leg pain and 
excision of the right testis, and that rating action is 
final, there being no grave procedural errors therein.

2.  The veteran has not alleged that either the correct facts 
as they were known at the time of the January 1972 rating 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

3.  The veteran's application for service connection for the 
residuals of excision of an undescended right testis was 
received on July 30, 2002; service connection was thereafter 
granted for a scar of the right inguinal region, effective 
July 20, 2002.

4.  The earliest effective date for the establishment of 
service connection for a scar of the right inguinal region is 
July 30, 2002, the date of receipt of the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1972 rating decision which denied service 
connection for leg pain and excision of the right testis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).

2.  The veteran has not submitted a viable claim with respect 
to whether the January 1972 rating decision was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2004).

3.  An effective date earlier than July 30, 2002, for the 
grant of service connection for a scar of the right inguinal 
region is not assignable.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(r), 
3.151, 3.155, 3.156, 3.400(q)(ii), (r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  It is not applicable in this claim.  Moreover, the 
U. S. Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   

In a May 2003 rating action, the RO granted service 
connection for a scar of the right inguinal area and set July 
30, 2002 as the effective date for the benefit.  A timely 
notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.



Factual Background

The veteran's service medical records indicate that he 
underwent surgery for an undescended right testicle in August 
1970.  Thereafter, he complained of pain in his right knee 
and thigh.  Chondromalacia was diagnosed in October 1970, and 
the veteran was referred for physical therapy.  In December 
1970 the veteran complained of pain in the right groin.  In 
January 1971 the veteran was told that the pain was related 
to the regrowth of nerves in the surgical incision.

In August 1971, the veteran submitted a claim of entitlement 
to service connection for pains in his leg due to operation 
on a hernia in August 1970.  

On VA examination in January 1972, the veteran complained of 
constant pain and stiffness in his right leg.  A four-inch 
linear postoperative scar was noted in the right inguinal 
area, and the right testis was not present.

Service connection for pains in the legs and postoperative 
excision of the right testis was denied in January 1972.  As 
noted above, the veteran did not appeal that rating decision.

A written statement from the veteran in October 1992 
indicates that he underwent removal of an undescended right 
testicle in November 1970 and that he had experienced 
numbness since that time.  The veteran did not respond to the 
RO's request for additional supportive evidence, and the RO 
administratively denied the veteran's claim in April 1993.

In July 2002, the veteran's representative submitted a claim 
of entitlement to service connection for loss of the 
veteran's right testicle, to include a tender scar, and 
special monthly compensation.  The claim was denied in 
November 2002.

The veteran testified before a Decision Review Officer at the 
RO in April 2003.  His representative pointed out that the 
veteran had complained of right leg pain after his surgery 
during service.  

A VA examination conducted in April 2003 resulted in 
diagnoses of a scar from surgery to remove a right 
undescended testicle and femoral cutaneous nerve syndrome.  

In a May 2003 decision, the RO granted service connection for 
a scar of the right inguinal area and femoral cutaneous nerve 
syndrome.  The effective date was established as July 30, 
2002, the date of receipt of the veteran's claim.

In the May 2003 notice of disagreement, the veteran's 
representative argued that a scar was noted in the evidence 
at the time of the January 1972 rating decision.  He argued 
that reasonable doubt should have been resolved in favor of 
the veteran, and that there was clear and unmistakable error.

At the May 2004 hearing, the veteran's representative 
reiterated his argument that there was clear and unmistakable 
error in the RO's January 1972 rating decision.

Analysis

Clear and Unmistakable Error

The veteran contends that, as a scar was noted at the time of 
the RO's January 1972 rating decision, service connection 
should have been granted for that scar at that time.  He 
argues that the failure to establish service connection for 
the scar in 1972 amounts to clear and unmistakable error in 
the January 1972 rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The rating decision at issue here, promulgated in January 
1972, pertained to the veteran's claim of entitlement to 
service connection for pain in his legs secondary to hernia 
surgery.  The veteran did not express, at any time, a general 
desire to seek service connection for any other residuals of 
his in-service right orchiectomy.  Therefore, the RO 
adjudicated the claim as it was submitted, focusing on the 
veteran's claimed leg pain, and also noting that he had 
undergone excision of his right testicle.  The veteran 
neither appealed the January 1972 rating decision nor sought 
to clarify the benefit sought.  The veteran's July 2002 claim 
is likewise vague, and no clarification was received until 
his April 2003 hearing before RO personnel, when it was 
agreed that he sought service connection for the residuals of 
his in-service surgery.

Having carefully reviewed the evidence in this case, the 
Board concludes that there was no clear and unmistakable 
error in the January 1972 rating decision.  The veteran 
points to the fact that the RO acknowledged evidence of a 
scar.  However, as discussed above, the veteran, at the time 
of the January 1972 rating decision, sought service 
connection for leg pain.  The RO adjudicated the issue before 
it, based on the evidence of record.  All of the probative 
and correct facts were before the RO at that time.  Inasmuch 
as the veteran has failed to establish, without debate, that 
the correct facts, as they were then known, were not before 
the RO; that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the 
January 1972 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314. 

Earlier Effective Date

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

The pertinent and undisputed facts in this case are that the 
veteran was properly notified of the January 1972 rating 
decision denying service connection for leg pain.  He did not 
appeal that decision, and it became final.  The veteran also 
failed to appeal an April 1993 administrative denial of a 
subsequent claim.  His application to reopen the claim was 
not received until July 30, 2002, and this application led to 
a grant of service connection for a scar of the right 
inguinal area.  Under the law, the earliest possible 
effective date and the appropriate effective date in this 
case is the date of receipt of the reopened claim.




ORDER

As there is no CUE in the March 1955 rating decision denying 
entitlement to service connection for excision of the right 
testis, the appeal is denied.

Entitlement to an effective date earlier than July 30, 2002 
for the grant of service connection for a scar of the right 
inguinal area is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


